Case 1:21-cv-10888-ADB Document1 Filed 05/27/21 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of Massachusetts
Division
) Case No.
) (to be filled in by the Clerk's Office)
Patriicia M. Dunn )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) .
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) _] Yes No
please write “see attached” in the space and attach an additional )
page with the full list of names.) : )
-y- )
)
)
)
) - oS
United States ) = =
Defendant(s) ) “= ©
(Write the full name of each defendant who is being sued. if the ) —s m
names of all the defendants cannot fit in the space above, please i) =e a
write “see attached” in the space and attach an additional page ™ tom
with the full list of names.) Rae Ov
cz
4
~~ >
COMPLAINT FOR A CIVIL CASE us m

I. The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Patricia M.Dunn
Street Address 19 Center Street
City and County Weymouth-Norfolk Coutny
State and Zip Code Massachusetts, 02189-1304
Telephone Number 781-337-1778 H 781-812-3876 C
E-mail Address patriciadsunnesq@gmail.com

B. The Defendant(s)
cel BFE -
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (if town). Attach additional pages if needed.

Page 1 of 5
 

Case 1:21-cv-10888-ADB Document1 Filed 05/27/21 Page 2of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name United States
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Defendant No. 2
Name
Job or Title (if hewn)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 1:21-cv-10888-ADB Document1 Filed 05/27/21 Page 3of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question _] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in thiscase. . fa E+ z3y
VIA 28 U.S.C. §1346(b)and 2671-2680 Of Title 28, the FTCA waives sovereign immunity for certain
state law tort claims against the United States. Claims must be presented within 2 years of the injury.
Claims may be brought to Federal District Court within 6 months of the final denialof an
Administrative Tort Claim. The final denial of this claim for reconsideration is dated December
2,2020.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff{s)

a. If the plaintiff is an individual
The plaintiff, (name) , is acitizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >
and has its principal place of business in the State of (name)

 

 

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

a. If the defendant is an individual

 

 

The defendant, (name) , is a citizen of
the State of (name) . Oris acitizen of
(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 1:21-cv-10888-ADB Document 1 Filed 05/27/21 Page 4 of 5

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

the injury suffered created many effects on health, mobility, function and abiity to work as well
as chronic severe pain.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

This claim entails injuries suffered from bilateral knee injections (on June 8, 2015 at the Boston VA ) that has
dangers unknown to this plaintiff that may occur after a first or subsequent intraarticular injection with synvisc
one. Synvisc one is used in osteoarthritis. This was the third time plaintiff received snvisc one over about 3
years. Prior injections were at Brigham Hosp.and helpful and lasted 6 or more months. This injection, give by a
rheumatologist at the VA, produced drowsiness within 1 1/2 hours followed by severe pain in all joints, neck
and shoulders with snappiing of joints, spasm of legs,and inability to walk.The physician replied to a call for
help by stating” Take tylenol and use ice. I'll call again" No calls and no care and she did not allow conversation
beyond "hello"The physician asked no questions and made no appointment for folllow-up. Knee buckling started
causing uexpected falls with need for private MGHdoctor MRIs and care. Severe inflammation ensued long term

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:21-cv-10888-ADB Document1 Filed 05/27/21 Page5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Compensation for prolonged long term pain, joint and tissue destruction,multiple falls when unexpected knee
buckling resulted in a fractured neck, a massive rotator cuff tear (possibly both), extensive neurosurgery for a
comminuted fracture of the DENS and multi-spondylolisthesis. Neurosurgery required a plate in the occiput of
the skull, fusion and reconstruction of cervical vertebrae,with rods and screws inserted from occiput to T3.
Inability to continue work, Difficult walking, with braces, cane and walker use required. Rehabilitation acute
care, home care,out patient physical and occupational therapy and extreme limitations to head motion. Arm
weakness resulted with inability to move the arms above the elbows,requiring assistance of others and ongoing.

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 05/24/2021

 

4

Signature of Plaintiff J Tea VN \ Wt

Printed Name of Plaintiff Patricia M. Dunn (Pro Se Plaintiff)

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
